12/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0584



                                 No. DA 21-0584


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MICHAEL JACOB DUNNE,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including January 28, 2023, within which to prepare, file, and serve the State’s

response brief.




CH                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 19 2022